Citation Nr: 0940170	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 14, 2004, for 
the assignment of a 100 percent rating for arteriosclerotic 
heart disease and a separate 10 percent rating for 
hypertension.



REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1967 to April 1971 and from April 1976 to December 1985.  
The case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The matter was originally before the Board 
on appeal from a November 2004 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO) that granted an increased 100 percent rating for 
arteriosclerotic heart disease and a separate 10 percent 
rating for hypertension, both effective July 14, 2004.  In a 
decision issued in February 2007, the Board denied the 
Veteran's claim for an earlier effective date.  The Veteran 
appealed that decision to the Court.  In January 2009, the 
Court issued an order that vacated the February 2007 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the January 2009 
Joint Motion by the parties.  

The Board notes that the Veteran was represented by attorney 
Kenneth Carpenter before the Court; however, the Attorney-
Client Fee Contract states that his representation was 
limited to action before the Court.  Hence, attorney Clayte 
Binion remains the Veteran's representative before the Board.


FINDINGS OF FACT

1. A May 1998 rating decision granted an increased 30 percent 
rating for atherosclerosis with hypertension, effective 
October 14, 1997; the Veteran filed a timely notice of 
disagreement (NOD) with this decision.

2. In July 1999, the RO issued a rating decision and 
statement of the case (SOC) granting a 60 percent rating for 
arteriosclerotic heart disease with hypertension, effective 
May 20, 1997; the SOC advised the Veteran that to timely 
perfect his appeal in the matter he had to submit a 
substantive appeal within 60 days of the notice (which was 
mailed July 14, 1999).

3. Correspondence from the Veteran's then representative 
received October 1, 1999 stated he was filing a NOD with the 
July 1999 rating decision; in January 2000 the RO advised the 
representative that because the matter was already under 
appeal, the correspondence could not be accepted as a NOD, 
but instead was considered an untimely substantive appeal, 
and that no further action could be taken in the matter.

4. In correspondence received July 14, 2004, the Veteran 
sought an increased rating for arteriosclerotic heart disease 
with hypertension.

5. Symptoms warranting a rating in excess of 60 percent for 
arteriosclerotic heart disease and a separate 10 percent 
rating for hypertension were not shown in the year prior to 
July 14, 2004.  


CONCLUSION OF LAW

An effective date prior to July 14, 2004, for the assignment 
of a 100 percent rating for arteriosclerotic heart disease 
and a separate 10 percent rating for hypertension is not 
warranted.  38 U.S.C.A. § 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157, 3.400, 4.104, Diagnostic Codes 
(Codes) 7005, 7101, 19.26, 19.32, 20.302 (2009); Hamilton v. 
Brown, 4 Vet. App. 528 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the November 2004 rating decision that is on appeal 
granted an increased rating and assigned an effective date 
for the award, statutory notice had served its purpose and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2005 
SOC provided notice on the "downstream" issue of effective 
dates of awards and readjudicated the matter.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Neither he nor his 
attorney has alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

Arteriosclerotic heart disease (coronary artery disease) is 
rated under 38 C.F.R. § 4.104, Code 7005, which provides a 
100 percent rating where there is documented coronary artery 
disease resulting in chronic congestive heart failure, or; 
where a workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Hypertension is rated under 38 C.F.R. § 4.104, Code 7101.  
Under these criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent rating for diastolic pressures predominately 100 
or more or; systolic pressures predominantly 160 or more, or; 
where continuous medication is required for control of 
hypertension in an individual with a history of diastolic 
pressures predominantly 100 or more.  

Under the controlling law and regulations outlined above, the 
Board must review the evidence dating back to July 14, 2003, 
to determine the "earliest date as of which," within the 
year prior to the claim, an increase in disability was 
factually ascertainable.  The only competent (medical) 
evidence of record for the one year period prior to July 14, 
2004 is a January 2004 VA treatment record.  This record 
indicates the Veteran had a blood pressure reading of 133/66 
and was not experiencing any chest pain, shortness of breath, 
heart palpitations, or other symptoms that would warrant a 
100 percent rating for arteriosclerotic heart disease or a 
separate 10 percent rating for hypertension.  Thus, there is 
no competent (medical) evidence within the year prior to July 
14, 2004 from which it was factually ascertainable that an 
increase in disability had occurred.  Consequently, an 
effective date earlier than July 14, 2004 on that basis is 
not warranted.

The Veteran's attorney argues that the Veteran is entitled to 
an effective date of either May 20, 1997 or October 14, 1997 
for the assignment of a 100 percent rating for 
arteriosclerotic heart disease and the assignment of a 
separate 10 percent rating for hypertension based on an 
earlier claim filed in October 1997.  

The record reflects that a May 1998 rating decision granted 
an increased (to 30 percent) rating for atherosclerosis with 
hypertension, effective October 14, 1997, the date the 
Veteran's claim for increase was received.  In July 1998, the 
Veteran's then representative filed a NOD with the assigned 
rating.  The NOD asserted that the RO should increase the 
rating based on the Veteran's astable angina and cardiac 
condition including invasive cardiac surgery.  

A July 1999 rating decision increased (to 60 percent) the 
rating for arteriosclerotic heart disease with hypertension, 
postoperative angioplasty and stent placement, effective May 
20, 1997, the date the increase became factually 
ascertainable.  A July 15, 1999 cover letter indicated that 
VA Form 4107, Your Rights to Appeal our Decision, was 
enclosed and that the Veteran could write the RO and tell it 
if he thought its decision was wrong.  A SOC (that explained 
the basis for the further increase to 60 percent and for the 
effective date, and also why a rating in excess of 60 percent 
was not warranted) was issued contemporaneously to the rating 
decision.  A July 14, 1999 cover letter mailed with the SOC 
advised the Veteran that to perfect his appeal in the matter 
he had to submit a substantive appeal within 60 days.  

On October 1, 1999 the RO received correspondence from the 
Veteran's representative which stated the Veteran was filing 
a NOD with the July 1999 rating decision.  

A January 2000 RO letter advised the Veteran and his 
representative that because the matter was already under 
appeal and a SOC had been issued, the October 1999 
correspondence was being treated as a substantive appeal (in 
lieu of VA Form 9).  The RO found the correspondence was 
untimely as a substantive appeal since it was received more 
than one year after mailing of the May 1998 rating decision 
and more than sixty days after issuance of the July 1999 SOC.  

There was no further communication from the Veteran or his 
representative until July 14, 2004, when the Veteran filed a 
new claim seeking a rating in excess of 60 percent for the 
heart condition.

A rating decision becomes final where a NOD is not filed 
either within one year of issuance of the rating decision or 
where a substantive appeal is not filed within 60 days after 
issuance of a SOC or within the remainder of the one year 
period from the date of mailing of the rating decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The Court has held that in a claim for an increased rating, 
it is presumed the claimant is seeking the maximum benefit 
allowed, so unless the maximum benefit is awarded, the claim 
remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, "once a claim is in 'appellate status' 
by virtue of a previously filed NOD, the claimant may not 
file an additional NOD which could confer jurisdiction . . . 
as to that claim."  Id. (citing Hamilton v. Brown, 4 Vet. 
App. 528, 541 (1993), aff'd, 39 F.3d 1574 (1994)).  VA law 
and regulation state that once a NOD is filed, the RO must 
review its decision; if its action upon review does not 
resolve the Veteran's disagreement by granting the full 
benefit sought, the RO must prepare a SOC.  38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. § 19.26.  If a timely substantive 
appeal is not received after issuance of a SOC, the RO may 
close the appeal without notice to an appellant or his 
representative.  38 C.F.R. § 19.32.  

The Joint Motion alleges that since the Veteran filed a NOD 
with the July 1999 rating decision and the RO did not issue a 
SOC in response to that NOD, the July 1999 decision did not 
become final and his increased rating claim remained pending 
in appellate status.  The Joint Motion cites to the Court's 
holding in Hamilton as support for its conclusion.  In 
Hamilton, the Court held that "There can be only one valid 
NOD as to a particular claim, extending to all subsequent RO 
and BVA adjudications on the same claim until a final RO or 
BVA decision has been rendered in that matter, or the appeal 
has been withdrawn by the claimant."  Hamilton, 4 Vet. App. 
at 538.  It explained that a NOD has the function of 
initiating an appeal to the Board and that "no subsequent 
NOD may be found as to a claim with respect to the denial of 
which the NOD has been filed unless . . . the appeal has been 
closed by the RO due to the claimant's failure to file a 
timely 1-9 Appeal after issuance of the SOC (that is, the RO 
decision becomes final)."  Id. at 537.  The Court further 
explained that the only way there could be a subsequent NOD 
would be if the appellant had to file another NOD in order to 
avoid a RO's decision becoming final after a year.  Id.

Upon review of the facts of the matter before the Board and 
the Court's holding in Hamilton, the Board finds that the 
statement from the Veteran's representative received in 
October 1999 was not a valid NOD with the July 1999 rating 
decision.  As noted, the Veteran had until September 14, 1999 
to submit a timely VA Form 9 after issuance of the July 1999 
SOC.  He did not do so, but instead on October 1, 1999 filed 
a NOD with the July 1999 rating decision.  The Veteran's 
attorney contends that the Veteran's situation fits into the 
exception noted by the Hamilton case; however, this exception 
is inconsistent as explained by the Court and cannot be 
viewed as necessarily standing for the proposition cited by 
the Veteran's attorney.  Specifically, the explanation of the 
listed exceptions explains that these are situations where a 
new NOD would need to be filed in order to prevent a RO 
decision from becoming final; however, the exception itself 
states that it applies where the appeal has already been 
closed by the RO.  The inconsistency between the exception 
and the explanation regarding when the exception would apply 
renders it unclear in its application.  In this instance, the 
RO decision already became final in September 1999, prior to 
the October 1999 submission.  Hence, treating the October 
1999 statement as a NOD under the Court's explanation would 
not have prevented the May 1998 rating decision from becoming 
final as it already was final in October 1999; whereas the 
exception cited would appear to allow the statement to be 
construed as a NOD.  Upon further review, the Board concludes 
that the exception as stated is inconsistent with statute, 
regulations, and case law. 

First, the exception relied on by the Joint Motion is 
contrary to current statute.  38 U.S.C.A. § 7105(b)(1) states 
that a NOD "shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination."  38 U.S.C.A. § 7105(b)(1) (emphasis added).  
The United States Court of Appeals for the Federal Circuit 
has held that the NOD is the document that "initiates 
appellate review."  Hamilton, 39 F.3d at 1582.  The 
exception that a second NOD could be filed if the Veteran 
failed to file a timely substantive appeal is inconsistent 
with this language; the original NOD had already initiated 
review of the issue and review could not be initiated again 
even though a timely appeal had not been filed.  Here, the 
May 1998 rating decision was the initial determination made 
on the Veteran's claim for an increased rating and the July 
1998 statement was the NOD that initiated appellate review of 
that rating decision.  The July 1999 rating decision was 
issued as part of the RO's status as an appellate body since 
it was done in an attempt to resolve the Veteran's appeal of 
a prior rating decision.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Since the RO denied the maximum, 100 percent rating, 
it properly issued a SOC in the matter (as the disagreement 
expressed by the Veteran in July 1998 was not resolved and 
the case remained in appellate status).  38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. § 19.26.  Hence, based on § 7105, the 
October 1999 submission cannot be construed as a valid NOD 
since it did not express disagreement with the initial 
determination and did not initiate appellate review of the 
assigned rating.  Such had previously been initiated by the 
July 1998 NOD.  

It is also notable that the exceptions listed by the Court in 
Hamilton are based on regulations that were proposed by VA 
prior to the Court's decision.  57 Fed. Reg. 4131, 4134-35 
(Feb. 3, 1992).  These regulations never became final and 
were withdrawn in March 2004.  69 Fed. Reg. 10185 (Mar. 4, 
2004).  The fact that these regulations never became 
effective raises questions about the Court's statement 
espousing them.  Significantly, the Board's review of cases 
citing to Hamilton has not revealed a single subsequent Court 
case that relies upon, or cites to, the exception raised by 
the Joint Motion.

In May 2009 written argument, the Veteran's attorney alleged 
that the July 1999 cover letter to the July 1999 rating 
decision confused the Veteran into believing he could file a 
NOD with that decision because it provided him with his 
appellate rights.  The Veteran's attorney notes that the 
Veteran was at that time represented by a veterans' service 
organization and that such representation is not the 
equivalent of representation by an attorney and that his 
submissions must be construed sympathetically as a pro se 
claimant.  Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 
2009).  The Board recognizes that the enclosure of appellate 
rights with the July 1999 rating decision may have confused 
the Veteran.  However, the January 2000 letter from the RO 
clearly explained that it had closed the Veteran's appeal 
because he did not timely file a substantive appeal and that 
it was not going to treat his October 1999 statement as a NOD 
with the July 1999 rating decision.  Hence, any confusion 
engendered by the letter sent with the July 1999 rating 
decision should have been clarified by the January 2000 RO 
letter.  The letter informed him that his statement would be 
treated as a new claim if he submitted new evidence.  At that 
point, the Veteran was put on notice that he could not 
validly appeal the July 1999 rating decision; however, he did 
not respond with more evidence or otherwise indicate that he 
believed he had an appeal pending.  Rather he did not submit 
any statement or evidence until July 2004 when he stated he 
wished to file a claim for increase.  Hence, the evidence 
indicates the Veteran did not believe his claim remained 
pending in appellate status from July 1999 until July 2004 as 
a reasonable person could be expected to understand from the 
January 2000 letter that his appeal did not remain pending.  

As this decision finds that the Veteran's October 1999 
statement was not a valid NOD with a July 1999 rating 
decision, the Veteran's attorney's argument that a SOC should 
have been issued by the RO in response to such statement has 
no merit.  The Veteran's attorney's reliance on cases wherein 
the RO never issued a SOC is misplaced, as the instant case 
is legally distinct from the cases wherein the RO never 
issued a SOC in response to an original NOD.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995); Anderson v. Principi, 18 
Vet. App. 371, 375 (2004); Fenderson v. West, 12 Vet. App. 
119, 132 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Since the October 1999 substantive appeal was untimely and 
did not constitute a NOD with the July 1999 rating decision, 
the May 1998 and reviewing July 1999 rating decisions became 
final based on the evidence of record at the time.  Hence, 
they are not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decisions.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).  CUE in the May 1998 and 
July 1999 rating decisions has not been alleged.  There is no 
legal basis for making the effective dates of the current 
rating for arteriosclerotic heart disease and hypertension 
retroactive to May or October 1997 as sought.  These final 
rating decisions bar such an effective date.  38 U.S.C.A. 
§ 7105.  In this regard the law is dispositive, and the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).








ORDER

An effective prior to July 14, 2004 for the assignment of a 
100 percent rating for arteriosclerotic heart disease and a 
separate 10 percent rating for hypertension is denied.



______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


